   Case: 2:21-cv-03980-EAS-KAJ Doc #: 1 Filed: 07/20/21 Page: 1 of 9 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 BRAD BLAIR                                        )         CASE NO.
 2516 Hess Avenue                                  )
 Wheeling, West Virginia 26003,                    )         JUDGE:
                                                   )
                               Plaintiff,          )
                                                   )
                        v.                         )         COMPLAINT FOR DAMAGES
                                                   )         AND INJUNCTIVE RELIEF
 APPALACHIAN PARTNERSHIP, INC.                     )
 35 Public Square                                  )         JURY DEMAND ENDORSED
 Nelsonville, Ohio 45764                           )         HEREIN
                                                   )
        Serve Also:                                )
        Appalachian Partnership, Inc.              )
        c/o OSAC, Inc.                             )
        100 S. Third Street                        )
        Columbus, Ohio 43215                       )
                                                   )
                               Defendant.          )

       Plaintiff, Brad Blair, by and through undersigned counsel, as his Complaint against

Defendant Appalachian Partnership, Inc. (“API”), states and avers the following:

                                      PARTIES AND VENUE

1. Blair is a resident of the city of Wheeling, Ohio County, West Virginia.

2. At all times herein, Blair was acting in the course and scope of his employment.

3. API is a domestic corporation, incorporated under the laws of Ohio.

4. API’s principal place of business is located at 35 Public Square, Nelsonville, Athens County,

   Ohio 45764.

5. For the purposes of 28 U.S.C. § 1332, API is a citizen of Ohio.

6. This Court has jurisdiction pursuant to 28 U.S.C. § 1332 as the parties are citizens of different

   states and the amount in controversy exceeds the sum or value of $75,000.
   Case: 2:21-cv-03980-EAS-KAJ Doc #: 1 Filed: 07/20/21 Page: 2 of 9 PAGEID #: 2




7. All material events alleged in this Complaint occurred in Athens County, Ohio.

8. This Court has jurisdiction over Blair’s state law claims pursuant to 28 U.S.C. § 1332.

9. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                                FACTS

10. In or about March 2017, Blair began working for API as a contracted consultant.

11. In or about June 2017, Blair became a permanent employee of API.

12. API initially employed Blair as executive vice president.

13. In or about September 2020, API promoted Blair to president and CEO of its subsidiary,

   Appalachian Growth Capital (“AGC”).

14. In or about September 2020, Glenda Bumgarner became president of API.

15. In or about January 2021, Bumgarner took money from AGC’s operating account to place it into

   API’s general funding (“Moving of Money”).

16. In or about January 2021, Blair learned about the Moving of Money.

17. AGC received grants from federal entities, including the Appalachian Regional Commission, the

   U.S. Department of Agriculture, and the Community Development Financial Institutions Fund.

18. The federal grants AGC received restricted API’s ability to take funding from AGC for other

   purposes.

19. The Moving of Money violated federal rules for grant recipients.

20. Blair reasonably believed that the Moving of Money violated federal rules for grant recipients.

21. Bumgarner knowingly violated federal rules for grant recipients.

22. Blair reasonably believed that Bumgarner knowingly violated federal rules for grant recipients.

23. Blair reasonably believed that the Moving of Money constituted a felony.

24. In or about January 2021, Blair told Bumgarner that he objected to the Moving of Money.



                                                  .2
   Case: 2:21-cv-03980-EAS-KAJ Doc #: 1 Filed: 07/20/21 Page: 3 of 9 PAGEID #: 3




25. In or about January 2021, Blair told Bumgarner that he believed the Moving of Money violated

   federal grant rules.

26. Bumgarner did the Moving of Money despite Blair’s objections.

27. Blair complained to Bumgarner verbally about the Moving of Money.

28. Blair complained to Bumgarner in writing about the Moving of Money.

29. On or about February 2, 2021, Blair informed John Molinaro about the Moving of Money.

30. Molinaro was a board member of AGC and past President/CEO of API and AGC.

31. On or about February 2, 2021, Blair told Molinaro that he objected to the Moving of Money.

32. On or about February 2, 2021, Blair told Molinaro that he believed the Moving of Money violated

   federal grant rules.

33. Blair complained to Molinaro verbally about the Moving of Money.

34. Blair complained to Molinaro in writing about the Moving of Money.

35. On or about February 2, 2021, Molinaro told Blair to contact Bryan Stepp.

36. Stepp was a member of API’s board of directors and AGC’s board of members.

37. On or about February 2, 2021, Blair reported the Moving of Money to Stepp.

38. On or about February 2, 2021, Blair told Stepp that he objected to the Moving of Money.

39. On or about February 2, 2021, Blair told Stepp that he believed the Moving of Money violated

   federal grant rules.

40. Blair complained to Stepp verbally about the Moving of Money.

41. Blair complained to Stepp in writing about the Moving of Money.

42. On or about February 4, 2021, Blair and Bumgarner spoke by phone (“February 4 Call”).

43. In the February 4 Call, Blair told Bumgarner that he complained to Stepp about the Moving of

   Money.



                                                .3
   Case: 2:21-cv-03980-EAS-KAJ Doc #: 1 Filed: 07/20/21 Page: 4 of 9 PAGEID #: 4




44. In the February 4 Call, Blair told Bumgarner that he objected to the Moving of Money.

45. In the February 4 Call, Blair told Bumgarner that he believed the Moving of Money violated federal

   grant rules.

46. On or about February 4, 2021, API terminated Blair’s employment (“Termination”).

47. Bumgarner informed Blair about the Termination in the February 4 Call.

48. Bumgarner informed Blair about the Termination after he told her that he complained to Stepp

   about the Moving of Money.

49. In the February 4 Call, Bumgarner did not state a reason for the Termination.

50. On or about February 9, 2021, MarJean Kennedy sent the following email to Blair:

       Brad,

       As Chair of the API board, it is my duty to provide you with this formal letter of
       separation. API takes the allegations made in your email dated Feb 4 very seriously and
       has engaged external council to conduct a full investigation into the matter. The
       investigator will be in touch to discuss.

       Please reach out to Jane Dunnington with any questions you may have in regard to the
       transition process.

51. Kennedy is Chair of the API board.

52. When Kennedy referred to Blair’s “email dated Feb 4,” she was referring to Blair’s complaints

   about the Moving of Money.

53. On or about February 4, 2021, Molinaro wrote an email to AGC’s board members (“Molinaro’s

   Email”).




                                                  .4
   Case: 2:21-cv-03980-EAS-KAJ Doc #: 1 Filed: 07/20/21 Page: 5 of 9 PAGEID #: 5




54. Molinaro’s Email stated, in part:




55. API has a progressive disciplinary policy (“Discipline Policy”).

56. A verbal warning is the lowest level of discipline in the Discipline Policy.

57. Blair did not receive a verbal warning before the Termination.

58. A written warning is a higher level of discipline than a verbal warning in the Discipline Policy.

59. Blair did not receive a written warning before the Termination.

60. A termination is the highest level of discipline in the Discipline Policy.

61. API knowingly skipped progressive disciplinary steps in terminating Blair.

62. API knowingly terminated Blair’s employment.

63. API knowingly took an adverse employment action against Blair.

64. API knowingly took an adverse action against Blair.

65. API intentionally skipped progressive disciplinary steps in terminating Blair.

66. API intentionally terminated Blair’s employment.

67. API intentionally took an adverse employment action against Blair.



                                                 .5
   Case: 2:21-cv-03980-EAS-KAJ Doc #: 1 Filed: 07/20/21 Page: 6 of 9 PAGEID #: 6




68. API intentionally took an adverse action against Blair.

69. API knew that skipping progressive disciplinary steps in terminating Blair would cause Blair

   harm, including economic harm.

70. API knew that terminating Blair would cause Blair harm, including economic harm.

71. API willfully skipped progressive disciplinary steps in terminating Blair.

72. API willfully terminated Blair’s employment.

73. API willfully took an adverse employment action against Blair.

74. API willfully took an adverse action against Blair.

75. On or about February 4, 2021, API terminated Blair’s employment because he complained about

   the Moving of Money.

76. On or about February 4, 2021, API terminated Blair’s employment because he reported conduct

   that he reasonably believed violated federal grant rules.

77. On or about February 4, 2021, API terminated Blair’s employment because he reported conduct

   that he reasonably believed was a felony.

78. As a direct and proximate result of API’s conduct, Blair suffered and will continue to suffer

   damages, including economic, emotional distress, and physical sickness damages.

     COUNT I: VIOLATION OF OHIO WHISTLEBLOWER STATUTE R.C. § 4113.52

79. Blair restates each and every prior paragraph of this Complaint, as if it were fully restated

   herein.

80. In or about January 2021, Blair complained to Bumgarner about the Moving of Money.

81. Blair complained to Bumgarner verbally about the Moving of Money.

82. Blair complained to Bumgarner in writing about the Moving of Money.

83. On or about February 2, 2021, Blair complained to Molinaro about the Moving of Money.



                                                  .6
   Case: 2:21-cv-03980-EAS-KAJ Doc #: 1 Filed: 07/20/21 Page: 7 of 9 PAGEID #: 7




84. Blair complained to Molinaro verbally about the Moving of Money.

85. Blair complained to Molinaro in writing about the Moving of Money.

86. On or about February 2, 2021, Blair complained to Stepp about the Moving of Money.

87. Blair complained to Stepp verbally about the Moving of Money.

88. Blair complained to Stepp in writing about the Moving of Money.

89. On or about February 4, 2021, Blair complained to Bumgarner about the Moving of Money.

90. Blair reasonably believed that the Moving of Money violated federal grant rules.

91. Blair reasonably believed that Bumgarner knowingly violated federal grant rules.

92. Blair reasonably believed that Bumgarner intentionally violated federal grant rules.

93. Blair reasonably believed that Bumgarner willfully violated federal grant rules.

94. Blair reasonably believed that the Moving of Money was a felony.

95. Blair gave API an opportunity to cure the reported misconduct.

96. API retaliated against Blair by terminating his employment based on his complaints regarding

    this conduct.

97. API’s termination of Blair was in violation of R.C. § 4113.52.

98. As a direct and proximate result of API’s conduct, Blair suffered and will continue to suffer

    damages, including economic, emotional distress, and physical sickness damages.

                                     DEMAND FOR RELIEF

WHEREFORE, Plaintiff Blair respectfully requests that this Honorable Court grant the following

relief:

(a) Issue a permanent injunction:

    (i)    Requiring API to abolish discrimination, harassment, and retaliation;




                                                .7
   Case: 2:21-cv-03980-EAS-KAJ Doc #: 1 Filed: 07/20/21 Page: 8 of 9 PAGEID #: 8




   (ii)    Requiring allocation of significant funding and trained staff to implement all changes

           within two years;

   (iii)   Requiring removal or demotion of all supervisors who have engaged in discrimination,

           harassment, or retaliation, and failed to meet their legal responsibility to investigate

           complaints promptly and/or take effective action to stop and deter prohibited personnel

           practices against employees;

   (iv)    Creating a process for the prompt investigation of discrimination, harassment, or

           retaliation complaints; and

   (v)     Requiring mandatory and effective training for all employees and supervisors on

           discrimination, harassment, and retaliation issues, investigations, and appropriate

           corrective actions;

(b) Issue an order requiring API to restore Blair to one of the positions to which he was entitled

   by virtue of his application and qualifications, and expunge his personnel file of all negative

   documentation;

(c) An award against Defendant of compensatory and monetary damages to compensate Blair for

   physical injury, physical sickness, lost wages, emotional distress, and other consequential

   damages, in an amount in excess of $25,000 per claim to be proven at trial;

(d) An award of punitive damages against Defendant in an amount in excess of $25,000;

(e) An award of reasonable attorneys’ fees and non-taxable costs for Blair claims as allowable

   under law;

(f) An award of the taxable costs of this action; and

(g) An award of such other relief as this Court may deem necessary and proper.




                                                .8
Case: 2:21-cv-03980-EAS-KAJ Doc #: 1 Filed: 07/20/21 Page: 9 of 9 PAGEID #: 9




                                                Respectfully submitted,


                                                /s/ Trisha Breedlove_________
                                                Trisha Breedlove (0095852)
                                                Paul Filippelli (0097085)
                                                THE SPITZ LAW FIRM, LLC
                                                1103 Schrock Road, Suite 307
                                                Columbus, Ohio 43229
                                                Phone: (216) 291-4744
                                                Fax: (216) 291-5744
                                                Email: trisha.breedlove@spitzlawfirm.com
                                                Email: paul.filippelli@spitzlawfirm.com
                                                Attorneys for Plaintiff Brad Blair


                                   JURY DEMAND

Plaintiff Blair demands a trial by jury by the maximum number of jurors permitted.


                                                /s/ Trisha Breedlove_______
                                                Trisha Breedlove (0095852)
                                                Paul Filippelli (0097085)




                                           .9
